EXHIBIT State of Delaware Office of the Secretary of State PAGE 1 I, EDWARD J. FREEL, SECRETARY OF STATE OF THE STATE OF DELAWARE, DO HEREBY CERTIFY THE ATTACHED IS A TRUE AND CORRECT COPY OF THE CERTIFICATE OF INCORPORATION OF "SAVAGE MOUNTAIN SPORTS CORPORATION" FILED IN THIS OFFICE ON THE SEVENTH DAY OF JANUARY, A.D. 2000, AT 5 O'CLOCK P.M. A FILED COPY OF THIS CERTIFICATE HAS BEEN FORWARDED TO THE NEW CASTLE COUNTY RECORDER OF DEEDS. 3156522 8100 001012213 /s/ Edward J. Freel Edward J. Freel, Secretary of State AUTHENTICATION: 0193641 DATE: 01-11-00 CERTIFICATE OF INCORPORATION OF SAVAGE MOUNTAIN SPORTS CORPORATION ARTICLE I The name of the corporation is Savage Mountain Sports Corporation (the "Corporation"). ARTICLE II The address of the Corporation's registered office in the State of Delaware is 1209 Orange Street, City of Wilmington, County of New Castle, Delaware 19801. The name of its registered agent at such address is The Corporation Trust Company. ARTICLE III The purpose of the Corporation is to engage in any lawful act oractivity for which corporations may be organized under the General Corporation Law of Delaware. ARTICLE IV The Corporation is authorized to issue one class of shares of stock to be designated Common Stock, S0.001 par value per share. The total number of shares that the Corporation is authorized to issue is One Hundred Million (100,000,000) shares of Common Stock. ARTICLE V The Corporation reserves the right to amend, alter, change, or repeal any provisioncontained in this Certificate of Incorporation, in the manner now or hereafter prescribed by statute, and all rights conferred upon the stockholders herein are granted subject to this right. ARTICLE VI The Corporation is to have perpetual existence. ARTICLE VII 1.Limitation of Liability.
